DETAILED ACTION
This Office Action is a response to Applicant's Amendment filed on 4/29/21. By virtue of this amendment, claims 12, 23, 26, 33-36 are cancelled and thus, claims 1-11, 13-22, 24-25, 27-32, 37-10 are currently presented in the instant application.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/14/21 is in compliance with the provisions of 37 CFR 1.97 &1.98.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 27, 37-40 are rejected under 35 U.S.C. 103 as being unpatentable over by Kare et al (US Pub. No: 2014/0265881) in view of Kelly et al (US 2015/0382436).
Regarding claim 1, Kare et al disclose a method of controlling a lighting control system, the method comprising: receiving an input via a touch display(figure 5,state change device (400 or 130 of figure 2), interface(416) which include actuators(418) and visual indicators(420)) electrically coupled to a first light  control module (figure 2, 110) configured to cause a transmission of a first quantity of electrical energy to a first lighting circuit of a first light fixture(115) electrically connected to the first lighting control module(110);  transmitting a control message from the first light control module(110) to a second light control module (120) configured to cause a transmission of a second quantity of electrical energy to a second lighting circuit of a second light fixture (125) electrically connected to the second 
Kare et al do not clearly disclose an input via a touch display.
Kelly et al disclose in figures 7A-10 that, an input interface can alternatively or additionally include a virtual input interface.  For example, a touchscreen display 1010 can be provided to present visual stimuli.  The visual stimuli can be, for example, presented in response to a detection of motion, a mechanical input (e.g., button press) or a touch on the display as shown in paragraph [0164].
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of Kelly et al into the lighting control device of Kare et al for improve more flexible setting or adjusting power to light fixture or lamps.
	Regarding claim 2, Kare et al disclose  further comprising changing a flow of electrical energy from the first light control module (110) to the first light fixture in synchronization with the changing the flow of the electricity from the second light control module(120) to the second lighting circuit. Paragraph [0040].
	Regarding claim 3, Kare et al disclose  wherein changing the flow of the electrical energy from the first light control module (110)to the first light fixture in synchronization with the changing the flow of the electricity from the second light control module(120) comprises discontinuing the flow of the electrical energy from the first light control module (110) to the first light fixture in synchronization with discontinuing the flow of the electrical energy from the second light control module to the second lighting circuit. Paragraphs [0027 to 0046].
Regarding claim 4, Kare et al disclose wherein transmitting comprises wirelessly transmitting the control message from the first light control module to the second light control module. Paragraph [0040].

Regarding claim 6, Kare et al disclose wherein receiving the input comprises receiving the input from a detector circuit(power sensing cirtcuit (412)) positioned in the first light control module. Figures 2 and 5, paragraphs [0027 to 0046].
Regarding claim 7, Kare et al disclose wherein receiving the input comprises receiving from the detector circuit a signal responsive to at least one of light, sound, image, heat, radio waves, acceleration, and electricity. Paragraphs [0027 to 0046].
Regarding claim 8, Kare et al disclose wherein the detector circuit includes at least one of a light detector, an infrared light detector, a microphone, an image capture system, a video capture system, a heat sensor, a radio wave receiver, a proximity sensor, a current sensor, and a voltage sensor. Figure 5.
Regarding claim 9, combination Kare et al and Kelly et al disclose wherein receiving the input comprises receiving the input from at least one of a garage door, a doorbell, a security alarm, a thermostat, a mobile electronic device, an automobile, a television, a set top box, a computing device, and an accelerometer. Paragraph [0069] of Kelly et al.
Regarding claim 37, combination Kare et al and Kelly et al disclose wherein receiving the input comprises detecting one or more of multiple gestures and input combinations via the touch display of the first light control module. Figures 7A-8 of Kelly et al.
Regarding claim 38, combination Kare et al and Kelly et al disclose further comprising detecting a rapid double-tap on the touch display. Figures 7A-8 of Kelly et al.
Regarding claim 39, combination Kare et al and Kelly et al disclose further comprising detecting a tap- and-hold on the touch display. Figures 7A-8 of Kelly et al.
.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 10-24 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kelly et al (US 2015/0382436).
Regarding claim 10, Kelly et al disclose in figures 28-41, a method of controlling a lighting control system, the method comprising: wirelessly detecting, via a detection circuit of a lighting control module(figure 41, network device (3900 such as 102, 104, 106), paragraphs [0452-0453]), at least one of an activation and an operation of a remote electronic device(figure 28, access device (108)); determining a time of day(figure 31 for time period such as 5PM to 9:00PM); and modulating, via the lighting control module(figure 41, paragraphs [0452-0453], a quantity of electrical energy  transmitted to a lighting circuit  of a light fixture(lamp) electrically connected to the lighting control module based  on the time of day in response to the at least one of the activation and the operation of the remote electronic device(108). Paragraphs [0328-0485].
Regarding claim 11, Kelly et al disclose in figure 31, wherein the lighting control module is configured to modulate the quantity of electrical energy. Paragraph [0365-0369].
Regarding claim 13, Kelly et al disclose wherein modulating the quantity of electrical energy comprises gradually increasing the quantity of electrical energy over a time period. Figure 31, paragraph [0365-0369].

Regarding claim 15, Kelly et al disclose further comprising identifying a device type of the remote electronic device and wherein modulating the quantity of electrical energy comprises modulating the quantity responsive to the identification of the device type. Figures 29-30, paragraphs [0167, 0339-0364].
Regarding claim 16, Kelly et al disclose  wherein modulating the quantity of electrical energy comprises modulating the quantity responsive to the time of day that the remote electronic device(108) is one of operated and activated. Figures 28-31.
Regarding claim 17, Kelly et al disclose wherein modulating the quantity of electrical energy comprises modulating the quantity in response to detection of a signal responsive to at least one of a light, sound, image, heat, radio waves, acceleration, and electricity. Figure 16, paragraph [0226].
Regarding claim 18, Kelly et al disclose further comprising generating and storing a time dated record of the quantity of electrical energy transmitted to the lighting circuit. Figure 31.
Regarding claim 19, Kelly et al disclose further comprising identifying the remote electronic device from a plurality of remote electronic devices. Figures 3, 27-28.
Regarding claim 20, Kelly et al disclose further comprising selecting a user profile from among a plurality of stored user profiles based on the identification of the remote electronic device. Paragraphs [0074-0075].
Regarding claim 21, Kelly et al disclose further comprising determining an activation operation from among a plurality of operations. Figures 28-42.
Regarding claim 22, Kelly et al disclose further comprising determining the quantity of electrical energy in response to the determination of the activation operation. Figures 28-42.
.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 25, 28-32 are rejected under 35 U.S.C. 102(1) as being anticipated by Kare et al (US Pub. No: 2014/0265881).
Regarding claim 25, Kare disclose  a lighting control system apparatus for automated lighting adjustment, the apparatus comprising: a first lighting control module (figure 2, load control device (110)) configured to cause a transmission of a quantity of electrical energy to a first lighting circuit of a first light fixture( 115) electrically connected to the first lighting control module(110); a movable actuator (figures 2 and  5 or 15, state change device (130 or 400) which includes actuators(418)) mechanically coupled to the first lighting control module (110)further configured to receive a user input (interface (416)via the movable actuator (418) to generate an electrical control signal; a controller (410) coupled to the first lighting control module(110), the controller (410) configured to translate the electrical control signal from the first lighting control module(110) to a second lighting control module)120) configured to cause a transmission of a second quantity of electrical energy to a second lighting circuit of a second light fixture(125) electrically connected to the second lighting control module(120), the electrical control signal configured to regulate at least one of quantity, rate, initiation time, and duration of the second quantity of electrical energy. Paragraphs [0027 to 0063 and 0145]
Regarding claim 28, Kare et al disclose wherein the first lighting control module comprises a detect circuit. Figures 2.

Regarding claim 30, Kare et al disclose wherein the light sensor includes an infrared sensor. Paragraph [0046].
Regarding claim 31, Kare et al disclose wherein the radio receiver antenna (424)is configured to detect. Figure 5.
Regarding claim 32, Kare et al disclose wherein the controller(410) is configured to detect an interaction of a user(416) and to send the electrical control signal from the first lighting control module to the second  lighting control module in response to detecting the interaction of a user(416).
Citation of pertinent prior art
 	The prior art made of record and not relied upon is considered pertinent to applicants' disclosure. See prior arts/references listed on the PTO-892 form attached.
Inquiry
	     Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH D. A whose telephone number is (571)272-1817.  The examiner can normally be reached on 6 AM to 3:00 PM.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taningco Alexander H can be reached on 571-272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.   Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the 
 
/Minh D A/
Primary Examiner
Art Unit 2844